JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(c). It is
ORDERED AND ADJUDGED that the district court’s July 24, 2012 order releasing appellee to home confinement be reversed and the case remanded to the district court for entry of an order returning appellee immediately to the custody of the United States and detaining him pending *7trial. This court previously affirmed the district court’s December 21, 2011 order determining that no condition or combinations of conditions will reasonably assure appellee’s appearance if he is released, see United, States v. Ali, 459 Fed.Appx. 2 (D.C.Cir.2012), and the underlying reasons for this court’s prior decision remain substantially unchanged.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to issue the mandate herein simultaneously with the issuance of this judgment.